DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-24 are pending.
	Claims 1-24 have been examined on their merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 13-20, and 23-24 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Anjos et al. (WO 2016198480 A1, 2016, on IDS 03/24/2022, hereafter “Anjos”).
In regards to claim 1, Anjos discloses a method for treating cancer comprising administering an effective amount of a composition of TCRγδ+ T cells (page 53 claim 61) which comprises Vδ1+ T cells (page 52 claims 45-47). Anjos also discloses that these cells can be used to treat myeloid malignancies (page 53 claim 62). Anjos also discloses that the method can be used for allogeneic adoptive cell therapy (p36, last paragraph)).
In regards to claim 2, Anjos discloses that the myeloid malignancy can be acute myelogenous leukemia (claim 62), which is the same as acute myeloid leukemia (AML).
In regards to claim 13, Anjos discloses that at least 80% of the total cells were TCRγδ+ (which is the same as γδ+) T cells (claims 42-44), which is greater than at least about 60% γδ cells.
In regards to claim 14, Anjos discloses that the preparation can be at least 55% Vδ1+ T cells (claim 46) which is greater than at least about 50% Vδ1+ T cells.
In regards to claims 15 and 16, Anjos does not disclose that the method comprised αβ T cells.
In regards to claim 17, Anjos discloses that the method comprises culturing cells in the sample in a first culture medium comprising a T cell mitogen and a growth factor having interleukin-4-like activity, in the absence of a growth factor having interleukin-15-like activity (Claim 1 step (1)).
In regards to claim 18, Anjos discloses that the method comprises culturing cells in the sample in a second culture medium comprising a T cell mitogen and a growth factor having interleukin-15-like activity, in the absence of a growth factor having interleukin-4-like activity (Claim 1 step (2)).
In regards to claim 19, Anjos discloses that cells were cultured for 14 days after which the cells were collected, their phenotype analyzed by flow cytometry, and the conditions that lead to the highest fold expression of Vδ1+ T cells identified (p28, third paragraph).
In regards to claim 20, Anjos discloses that the cells were cultured in gas permeable plastic cell culture bags (p7, first paragraph). 
In regards to claim 23, Anjos discloses that the cells were cultured in a serum-free medium (p7, first paragraph).
In regards to claim 24, Anjos discloses that the media may contain serum (p10, top paragraph).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Anjos in view of Ossenkoppele et al. (Best Practice and Research Clinical Haematology, 2014, hereafter “Ossenkoppele”).
The teachings of Anjos are relied upon as above.
	In regards to claims 3 and 4, Anjos does not explicitly teach that the patient was positive for minimal residual disease (MRD+), or that the MRD patient was in compete remission with no detectable blasts in the peripheral blood and less than 5% leukemic blasts in the bone marrow.
	However, Ossenkoppele teaches that the possibility of defining residual disease below the morphological blast level of 5% blast cells is changing the landscape of risk classification for AML (Abstract, p265). Ossenkoppele teaches that currently complete remission is defined as a cut-off level whereby a patient’s bone marrow contains less than 5% blast cells (p265, Introduction). Ossenkoppele continues that while this cut-off level defines a group of patients performing relatively well compared to those above the cut-off level, these patients still relapse within 3 to 5 years of diagnosis (p265, Introduction).
	Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Anjos, and treat an MRD patient in complete remission because the probability of relapse in these patients is high and treating them would increase the likelihood of increased quality of life and longevity. Furthermore, because MRD patients are already responsive to treatment, and because Anjos and Ossenkoppele are in the same technical field of treating AML patients, it could be done with predictable results and a reasonable expectation of success.
	Therefore, the combined teachings of Anjos and Ossenkoppele renders the invention unpatentable as claimed.


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Anjos in view of Kröger et al. (Annals of Hematology, 2003, hereafter “Kröger”).
The teachings of Anjos are relied upon as above.
	In regards to claims 5-7, Anjos does not explicitly teach that the method additionally comprised the administration of a chemotherapy, that the patient was treated with the chemotherapy at least 3 days prior to administration of the allogeneic composition, or that the chemotherapy was selected from fludarabine or cyclophosphamine. 
	However, Kröger teaches that patients with myelodysplastic syndrome or secondary acute myeloid leukemia can treated with fludarabine prior to allogeneic cell transplantation, and that this is an effective treatment approach for myelodysplastic syndrome or secondary acute myeloid leukemia and for patients who are not eligible for a standard allogeneic transplantation (Abstract, p336-337). Kröger also teaches that patients underwent a conditioning regimen consisting of intravenous administration of fludarabine on 3-6 days before administration of cell grafts (p338, Transplant-preparative regimen and GVHD prophylaxis).
	A person of ordinary skill in the art would be motivated to modify the method of Anjos and administer a chemotherapy regimen of fludarabine for at least 3 days prior to administration of an allogeneic cell transplantation because it would be an effective treatment approach for myelodysplastic syndrome or secondary acute myeloid leukemia and for patients who are not eligible for a standard allogeneic transplantation and could create better outcomes for these patients. In addition, the combination of agents known for the same purpose is deemed to be obvious as well. Furthermore, because Kröger teaches that patients with myelodysplastic syndrome or secondary acute myeloid leukemia who were not eligible for standard myeloablative conditions regimen can be effectively treated with a conditioning regimen comprising fludarabine (Abstract, p336), it could be done with predictable results and a reasonable expectation of success.
	Therefore, the combined teachings of Anjos and Kröger renders the invention unpatentable as claimed.

	
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Anjos in view of King’s College (WO 2018202808 A2, 2018, on IDS 03/24/2022, hereafter “King’s College”).
The teachings of Anjos are relied upon as above.
In regards to claims 8-11, while, as above, Anjos teaches that patient can be treated with a therapeutically effective dose (claim 61) which comprises Vδ1+ T cells (claims 45-47), Anjos is silent on the number of cells in that dose.
	However, King’s College also teaches methods of utilizing Vδ1+ T cells for use as cancer therapies (p1, lines 30-33), and in particular AML (p28, lines 24-26). In particular, King’s College teaches that for the treatment of cancer Vδ1+ T cells can be administered in an effective dose in ranges of less than 7.5 x 109  cells per dose to at least less than 2.5 x 107 cells per dose, which overlaps with the ranges as in claim 8, and as low as less than 1 x 105 cells per dose (p42, lines 26-37, and p43, lines 1-7), which is less than the numbers of live cells as in claims 9 and 10. Additionally, King’s College teaches that VδT1 cells are not easily obtainable in high numbers, and therefore, there is a need in the field to expand these cells and develop new adaptive T cell therapies (p1, lines 18-22). Therefore, a person of ordinary skill in the art would be motivated to modify the method of Anjos and uses doses that overlap with the ranges of claim 8, and are less than the amounts in claims 9 and 10 because King’s College teaches that these does are effective in treating cancers such as AML and because King’s College teaches that because of their scarcity there is a need to expand and develop new therapies that utilize these cells. Furthermore, because King’s College teaches that these doses were effective, and because Anjos and King’s College are in the same technical field of developing expanding and utilizing VδT1 T cells for cancer therapies, including AML, it could be done with predictable results and a reasonable expectation of success.
In regards to claim 12, Anjos is silent on whether at least 90% of the cells were CD45+. However, Anjos discloses that upwards of 90% of cells can be Vδ1+ T cells (claim 46). Additionally, the Specification of the instant application states that the percentage of Vδ1+ T cells can be measured as a proportion of leukocyte common antigen CD45+ cells (Specification, p12, lines 2-3). Therefore, since the Specification of the instant application discloses that Vδ1+ T cells are CD45+ cells, and since Anjos teaches that the proportion of Vδ1+ T cells can be 90% of the population of cells, Anjos discloses that at least 90% of the cells can be CD45+ cells.
	Therefore, the combined teaching of Anjos and King’s College renders the invention unpatentable as claimed.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Anjos in view of Wilson et al. (US 20050106717 A1, 2005, on IDS 04/28/2022, hereafter “Wilson”).
	The teachings of Anjos are relied upon as above.
In regards to claims 21 and 22, as above, Anjos teaches that the culturing was performed in a vessel comprising a gas permeable material (p7, first paragraph). While a gas permeable vessel would inherently allow for gas exchange, Anjos is silent on whether the vessel was liquid sealed or if gas was allowed to be exchanged from the bottom of the vessel. However, Wilson teaches that medium evaporation is a problem in cell culture because it alters the concentration of solutes residing in the medium (paragraph [0123]). Wilson continues that existing gas permeable devices are prone to evaporation because they have a high gas permeable surface area to medium volume ratio paragraph [0123]). To combat this problem, Wilson teaches a culturing device whereby the walls of the culturing device mate to the lower gas permeable material in a manner that forms a liquid tight seal (paragraph [0124]). As a result of this construction, gas would be exchanged at the bottom of the vessel. Additionally, Wilson teaches that the gas permeable material used was obtained from culture bags (paragraph [0152])), and that this device addresses prior limitations in terms of scale up efficiency (paragraph [0122]).
Therefore, a person of ordinary skill in the art would be motivated to modify the method of Anjos and specifically use a liquid sealed device or that allowed to be exchanged from the bottom of the vessel, such as that, as taught by Wilson because it would reduce evaporation, and address scale up limitations saving time and costs, therefore, improving cellular yield for industrial application. Furthermore, because both Anjos and Wilson utilize cell bags as the permeable material, and because Wilson is developing devices for culturing cells it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Anjos and Wilson renders the invention unpatentable as claimed.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1631                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1631